Citation Nr: 1632613	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-25 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for lumbar spine degenerative joint disease.

2.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for sciatica, to include as secondary to a low back disorder.

3.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for migraine headaches, to include as secondary to a low back disorder.
 
4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a low back disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October through December of 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's testimony was received during a June 2016 Board hearing.  A transcript of that testimony is associated with the record.

The issue of the Veteran's entitlement to service connection for bilateral pes planus has been raised by the record in a February 2014 letter received from the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to service connection for lumbar spine degenerative joint disease; service connection for sciatica, to include as secondary to a low back disorder; service connection for migraine headaches, to include as secondary to a low back disorder; service connection for an acquired psychiatric disorder, to include as secondary to a low back disorder; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's petition to reopen his previously denied claim for service connection for a low back disorder and his original claims for service connection for sciatica and migraine headaches, both to include as being secondary to a low back disorder, were denied in a June 2011 rating decision; the Veteran did not appeal that decision.

2.  The Veteran's current petition to reopen his claims for service connection for a low back disorder and for sciatica and migraine headaches, both to include as being secondary to a low back disorder, was received in August 2013.
 
3.  The evidence associated with the claims file since the RO's June 2011 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's low back disorder, sciatica, and migraine headaches are related etiologically to the Veteran's active duty service.






CONCLUSIONS OF LAW

1.  The June 2011 RO rating decision that denied service connection for a low back disorder, sciatica, and migraine headaches is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence associated with the record since the RO's June 2011 rating decision is new and material, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The additional evidence associated with the record since the RO's June 2011 rating decision is new and material, and the Veteran's claim for service connection for sciatica, to include as secondary to a low back disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The additional evidence associated with the record since the RO's June 2011 rating decision is new and material, and the Veteran's claim for service connection for migraine headaches, to include as secondary to a low back disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In relation to the issues concerning the Veteran's petition to reopen his previously denied service connection claims, the Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken below as to those issues, however, no further notification or assistance in developing the facts pertinent to those matters is required at this time.  


II.  Reopening Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and, a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for a low back disorder was denied in an April 2011 rating decision, on the basis that the evidence at that time did not show that the Veteran's back disorder, which pre-existed service, was not aggravated beyond its natural progression during his active duty service.  The Veteran did not appeal that decision.  Accordingly, the April 2011 denial became final.  38 U.S.C.A. § 7105(c).

Subsequently, the Veteran filed a May 2011 petition seeking to reopen his prior claim for service connection for a low back disorder.  At the same time, he filed original claims for service connection for sciatica and migraine headaches.  In a June 2011 rating decision, the RO determined that new and material evidence was not received and declined to reopen the Veteran's low back claim.  Also, the Veteran's original claims for service connection for sciatica and migraine headaches were denied.  Again, the Veteran did not appeal the adverse decision; hence, the June 2011 denial is also final.  38 U.S.C.A. § 7105(c).
The Veteran's pending petition to reopen his claims for service connection for a low back disorder, sciatica, and migraine headaches was received in August 2013.  In a November 2013 rating decision, the RO declined to reopen the Veteran's claims.  The Veteran has perfected a timely appeal and asserts that his claims should be reopened and considered on their merits.

At the time that the June 2011 decision was issued, the evidentiary record consisted of: arguments raised in the Veteran's claim submissions; service treatment records; records for VA treatment received by the Veteran from December 2010 through May 2011; records for private treatment received by the Veteran from January 2002 through April 2011; and records pertaining to multiple workers' compensation claims filed by the Veteran.

Since the June 2011 decision, the evidentiary record has been augmented by additional evidence, including: records for additional VA treatment received by the Veteran through January 2016; records for additional private treatment received through July 2016; Social Security records; statements from his sister-in-law and spouse received in November 2015; and a transcript of the Veteran's June 2016 Board hearing testimony.

In relation to his low back, the Veteran testified during his Board hearing that the pre-service February 1979 injury that is noted in the service treatment records involved injuries primarily to his cervical spine and that he was actually free of back symptoms at the time of his enlistment.  According to the Veteran, he was treated during service for back-related complaints and that his back problems subsequently worsened.  He related that his back symptoms caused him to seek treatment with Dr. David Wolkstein (D.W.) at Union Memorial Hospital in Union, New Jersey within a month or two after his separation from service.  He recalled that his course of treatment with Dr. D.W. continued through 1982 or 1983.  In conjunction with the above, a July 2016 private opinion from Dr. Richard Gullick (R.G.) expresses the opinion that, based on the Veteran's complaints of recurring back pain during service, the Veteran's pre-existing back disorder was likely aggravated during the Veteran's service.

In regard to his sciatica, the Veteran continues to assert that his sciatica is related to his low back disorder.  Indeed, the service treatment records in the claims file do suggest such a relationship.

Concerning his migraine headaches, the Veteran raised alternating theories that his headaches could have begun during service, and alternatively, that his current headaches may be secondary to his low back disorder.  In support of his theory for direct service connection, he testified that the February 1979 service treatment records note complaints of headaches at that time.  According to the Veteran, he has continued to experience chronic headaches since that time and that his headaches were also treated shortly after service by Dr. D.W.  Notably, post-service private and VA treatment records do not indicate any treatment focused on the Veteran's headaches specifically; however, do note sporadic complaints by the Veteran of headaches. 

Consistent with the governing laws and regulations, the Board presumes that the Veteran's testimony and assertions are credible for the purpose of determining whether new and material evidence has been received.  Subject to the same, his testimony and assertions introduce new information that raises the possibility that the Veteran's back disorder, associated sciatica, and migraine headaches may be related etiologically to his active duty service.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claims for service connection for a low back disorder, sciatica, and migraine headaches is met.  Hence, the Veteran's claims are reopened and will next be addressed by the Board on a de novo basis.


ORDER

New and material evidence has been received and the Veteran's claim for service connection for lumbar spine degenerative joint disease is reopened.

New and material evidence has been received and the Veteran's claim for service connection for sciatica, to include as secondary to a low back disorder, is reopened.
New and material evidence has been received and the Veteran's claim for service connection for migraine headaches, to include as secondary to a low back disorder, is reopened.


REMAND

Additional development is necessary in this appeal.  Such development is to include the following:

	A.  Social Security Records

Pertinent to all issues, the record contains some Social Security records, including a copy of an August 2015 disability determination issued by the Social Security Administration as well as copies of incomplete Social Security records provided by the Veteran's attorney.  Those records show that the Veteran has been receiving Social Security disability benefits based on various disabilities including major depressive disorder and lumbar spine degenerative disc disease.  Despite the foregoing, VA has yet to undertake any effort to obtain the Veteran's complete records from the Social Security Administration.

The Veteran's Social Security records might contain additional treatment records, medical opinions, and other evidence that could be relevant to the issues on appeal.  Accordingly, VA should undertake efforts to obtain the Veteran's Social Security records.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

	B.  Additional Private Treatment Records

Also, the Veteran testified during his Board hearing that he was treated for injuries sustained in a February 1979 motor vehicle accident in which his vehicle was struck by a school bus.  The Veteran stated that the pre-service spine injury noted in his enlistment examination report is a reference to that motor vehicle accident.  He clarifies further that the injuries that were treated following that accident pertained to the cervical spine rather than the thoracolumbar spine.  He did not provide specific information during his hearing as to where he was treated following the February 1979 motor vehicle accident.

In view of the nature of the Veteran's testimony, records pertaining to the treatment of injuries sustained in the February 1979 motor vehicle accident are potentially relevant to the question of whether the Veteran had a thoracolumbar spine condition that pre-existed his enlistment into service.  Under the circumstances, VA must also make efforts to contact the Veteran to ascertain the name and address of the facility that treated him following the February 1979 motor vehicle accident.  Thereafter, VA must also make efforts to obtain those records.  38 C.F.R. § 3.159(c)(1).

The Veteran also testified that he began treating with Dr. D.W. at Union Memorial Hospital in Union, New Jersey within one or two months from his separation from service (i.e., January or February of 1980).  He recalled that his course of treatment with Dr. D.W. ran through 1982 or 1983.

The records pertaining to treatment with Dr. D.W. could contain additional information and evidence pertinent to the Veteran's back disorder.  As such, VA must also make efforts to obtain those records.  38 C.F.R. § 3.159(c)(1).

	C.  VA Examinations

The record shows that the Veteran was afforded a VA spine examination to determine the nature and etiology of his low back disorder in March 2011.  During that examination, the VA examiner opined that the Veteran had a pre-existing lumbar spine condition and that the pre-existing condition was not worsened beyond its natural progression by the Veteran's active duty service.  As rationale, the examiner noted that there is no evidence in the record that the Veteran re-injured or aggravated his back during service.

Notably, service treatment records show that the Veteran was evaluated and treated during service in December 1979 for low back pain.  A bone scan conducted at that time showed a slight fracture of the left sacroiliac joint.  X-rays confirmed the presence of sclerotic changes and increased lumbar lordosis.  Additionally, the Board notes that the Veteran testified that his back was asymptomatic at the time of his enlistment into service.  In conjunction with the foregoing, a July 2016 opinion from Dr. R.G. expresses that the Veteran had a pre-existing back disorder that was aggravated during service.  For rationale, Dr. R.G. cites that the Veteran reported chronic back pain during service.  However, Dr. R.G. does not provide explanation as to how such a factual finding, if accepted as true, supports the conclusion that the Veteran's pre-existing back disorder was aggravated during service.  In view of the foregoing, the Veteran should be afforded a new VA spine examination.  38 C.F.R. § 3.159(c)(4).

As noted above, the service treatment records do show that the Veteran complained of headaches during in-service treatment in December 1979.  Post-service treatment records show that the Veteran has intermittently reported headaches over the course of his post-service treatment.  In his Board hearing testimony, he asserts that his headaches have been chronic since service.

Despite the foregoing, the Veteran has yet to be afforded a VA neurological examination to determine the nature and etiology of either the radicular symptoms in his lower extremities or his headaches.  Under the circumstances, the VA spine examination ordered above should include an examination of the Veteran's radicular symptoms and headaches.  38 C.F.R. § 3.159(c)(4).

	D.  Inextricably Intertwined Issues

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two issues are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the additional development and ultimate outcome of each of the service connection issues on appeal will impact the analysis and ultimate disposition of the Veteran's claims for an acquired psychiatric disability and TDIU.  Accordingly, these issues are inextricably intertwined with the service connection issues, and the Board's consideration of the claims for an acquired psychiatric disability and TDIU must be deferred pending resolution of the intertwined service connection issues.

	E.  Other Development

Prior to arranging the examinations ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his disabilities since January 2016.  VA must then also make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked whether he has additional evidence pertaining to his claims, and if so, assist him in obtaining it.  Any relevant VA treatment records dated from January 2016 to the present should be associated with the record.

2.  Obtain the records related to the Veteran's treatment following his February 1979 motor vehicle accident (as reported during his Board hearing); the records related to treatment received by him from Dr. David Wolkstein at Union Memorial Hospital in Union, New Jersey from January or February 1980 through 1983; and the Veteran's Social Security records.  If such efforts yield negative results, a notation to that effect should be noted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination, to be conducted by an appropriate examiner, to determine the nature of the Veteran's low back disorder, and any associated neurological manifestations in his lower extremities.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide diagnoses pertinent to the Veteran's low back disorder and any neurological manifestations.  Based on information gained from review of the claims file and the findings from the examination, the VA examiner should also provide opinions as to the following medical questions:

(a) is it clear and unmistakable (i.e., undebatable) that the Veteran had a pre-service thoracolumbar spine injury?  The examiner should note the November 1978 
	report of medical examination that notes the Veteran 
	had a spinal injury to his L.S. sine with a diagnosis of
	"muscle sprain of back."  The examiner should also 
	note the December 1979 clinical record which states 
	the Veteran had a bone scan which showed a slight 
	fracture of the left sacroiliac joint.

(b) are the Veteran's current back disorders related to the Veteran's pre-service back injuries that are noted in the November 1978 report of medical examination and the December 1979 clinical record?

	(c) if you find that the current back disorders are 	related etiologically to the Veteran's pre-service back 	injury, is it clear and unmistakable (i.e., undebatable) 	that the current conditions represent the natural 	progression of the Veteran's pre-service injuries?

(d) If you find that the Veteran did NOT have a back disability that clearly and unmistakably pre-existed the Veteran's entrance to service, is it at least as likely as not (50 percent probability or greater) that any current back disability began during, had its onset in, or is otherwise etiologically related to his service?  Explain why or why not.

(e) If you do NOT find clear and unmistakable evidence that any pre-existing back disability underwent a permanent worsening in severity during service, is it at least as likely as not (50 percent probability or greater) that any current back disability began during, had its onset in, or is otherwise etiologically related to his service?  Explain why or why not.

(f) if you find that the current back disorders are NOT related etiologically to the Veteran's pre-service back injury, is it at least as likely as not (i.e., at least a 50 percent probability) that the current back disorders began during, or were caused by or resulted from, his military service?

	(g) for disorders diagnosed in relation to the 	neurological manifestations in the Veteran's lower 	extremities, is it at least as likely as not that those 	disorders were caused by or resulted from an injury or 	event that occurred during his active duty service?

(h) for disorders diagnosed in relation to the neurological manifestations in the Veteran's lower extremities, is it at least as likely as not that those disorders were caused or aggravated by his current back disorder?

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in the report.

4.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination, to be conducted by an appropriate examiner, to determine the nature of his migraine headaches.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on information gained from review of the claims file and the findings from the examination, the VA examiner should also provide opinions as to the following medical questions:

(a) is it at least as likely as not that any headache disorders were caused by or resulted from an injury or event that occurred during his active duty service?

(b) is it at least as likely as not that any headache disorders were caused or aggravated by any current back disorder?

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in the report.

5.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


